Martin J.,

delivered the opinion of the court.
The plaintiff claims the price of a sugar mill, sold and delivered to the defendants.
They admit the delivery, but charge the plaintiff with fraud, averring that he knew the mill was inartificially constructed, and made of so bad materials that it was absolutely worthless; and being put up by the defendants, immediately after they received it, several parts of it broke off, as soon as it was put in motion ; that they were unable to make use of it, after they were at considerable expense and charges, in putting it up, and endeavoring to avail themselves of it. They further aver, that they sustained heavy losses, in consequence of the disappointment, and their inability to use it, and the consequent impossibility of grinding their cane crop.
There was a verdict and judgment for the plaintiff; and the defendants appealed, after an unsuccessful effort to obtain a new trial.
Our attention is drawn to the charge of the court, who told the jury, “it was admitted that the defendants bought the mill, and consequently they must pay for it; that if the mill broke, in consequence of being badly mounted, it was no fault of the plaintiff, and he was not answerable. If the mill was of a bad quality, did the plaintiff know it, and represent it as good 1 If he did, he is answerable for all the damages sustained by the failure of the mill. If he did not, he is not responsible. As to redhibition, the thing must be restored. If tbe purchaser has sold it, he has affirmed the contract. *265By the law cited from Pothier, a workman engages to furnish good work; the plaintiff is a merchant, and is not so bound, Nor is there here any violation of contract, unless there had been some concealed defect, and the plaintiff had misrepresented it as sound.” i
"Where a merchant sells a sugar mill 'which proves defective after being received and put up by the purchaser, he is still entitled to recover the price, unless there was some concealed defect, or he had represented it as sound when not so.
A workman engages to furnish good work; but a merchant is not so bound.
It does not appear to us, that the charge of the court was erroneous. On the merits, the evidence shows, that the mill was sold by the defendants, for one thousand two hundred dollars, while they had bought it for one thousand dollars.
The jury have been of opinion, that the defendants have not supported their defence. On an appeal to the judge, by a motion for a new trial, he has been of opinion, that they have not erred.
Our best attention to the statement of facts, has led us to the conclusion, that it is not our duty to interfere.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.